DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to IDS filed on August 31, 2022.  Claims 1, 2, 4-12 and 14-20 are still pending in the present application.  This Action is made NON-FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZTE corporation: “on 2-step Random access procedure”, 3GPP TSG RAN WG1 Meeting #86b; R1-1608969 (hereinafter ZTE).

Regarding claim 1, ZTE discloses a method for transmitting a signal, comprising: transmitting, by a terminal device in a first-type random access process, a first message to a network device (see page 2 section 2.2 [step 1] UE transmitting Msg1 to TRP), the first-type random access being a 2-step random access channel (RACH) process (see page 3 fig. 2 [2-step RACH procedure in abnormal condition]) and, obtaining, by the terminal device, first indication information from the network device (see page 2 section 2.2 [step 2, case 1] UE receiving Msg2 from TRP), the first message comprising a first preamble and first uplink data (see page 2 section 2.2 [step 1] Msg1 includes the preamble and message part; also see fig. 1), the first indication information being used to indicate to the terminal device whether to make another transmission of at least one of the first preamble and the first uplink data to the network device (see page 2 section 2.2 [step 2, case 1] TRP will send request to UE to retransmit the message part); and determining, by the terminal device based on the first indication information, whether to make another transmission of at least one of the first preamble and the first uplink data (see page 2 section 2.2 [step 2, case 1] discloses UE to retransmit the message part to TRP; also see fig. 2 [2-step in abnormal condition] discloses Msg3; includes the message part).  
Regarding claim 2, ZTE discloses the first indication information is used to instruct to make another transmission of the first message another time, wherein the retransmitted first message comprises the first uplink data, or the retransmitted first message comprises the first uplink data and the first preamble (see page 2 section 2.2 [step 2, case 1] discloses UE to retransmit the message part to TRP; also see fig. 2 [2-step in abnormal condition] discloses Msg3; includes the message part).  
Regarding claim 4, ZTE discloses the first indication information is used to instruct to make another transmission of the first message another time, wherein the retransmitted first message comprises the first preamble, or the retransmitted first message comprises the first preamble and the first uplink data (see page 2 section 2.2 [step 2, case 1] discloses UE to retransmit the message part to TRP; also see page 1 [last paragraph]).  
Regarding claim 5, ZTE discloses the first indication information is used to instruct not to make another transmission of the first message another time, to continue performing the first-type random access process (see page 1 [section 2.1] discloses 2-step RACH procedure).  
Regarding claim 6, ZTE discloses the continuing performing the first-type random access process comprises: receiving, by the terminal device, a fifth message transmitted by the network device, the fifth message comprising a random access response message and/or a contention resolution message (see fig. 2 [2-step in abnormal condition] discloses contention resolution).  
Regarding claim 7, ZTE discloses determining, by the terminal device, that a number of transmissions of the first message to the network device in the first-type random access process reaches a first threshold, and falling from the first-type random access process back to the second-type random access process (see page 2 section 2.2 [step 2, case 1] discloses UE to retransmit the message part to TRP).  
Regarding claim 8, ZTE discloses a method for transmitting a signal, comprising: receiving, by a network device in a first-type random access process, a first message transmitted by a terminal device (see page 2 section 2.2 [step 1] UE transmitting Msg1 to TRP), the first-type random access being a 2-step random access channel (RACH) process (see page 3 fig. 2 [2-step RACH procedure in abnormal condition]), the first message comprising a first preamble and first uplink data (see page 2 section 2.2 [step 1] Msg1 includes the preamble and message part; also see fig. 1); and transmitting, by the network device, a first indication information to the terminal device (see page 2 section 2.2 [step 2, case 1] UE receiving Msg2 from TRP); the first indication information being used to indicate to the terminal device whether to make another transmission of at least one of the first preamble and the first uplink data to the network (see page 2 section 2.2 [step 2, case 1] TRP will send request to UE to retransmit the message part).  
Regarding claim 9, ZTE discloses in a case that the network device receives the first preamble without receiving the first uplink data, the first indication information is used to instruct: to make another transmission of the first message another time, wherein the retransmitted first message comprises the first uplink data, or the retransmitted first message comprises the first uplink data and the first preamble (see page 2 section 2.2 [step 2, case 1] discloses UE to retransmit the message part to TRP; also see fig. 2 [2-step in abnormal condition] discloses Msg3; includes the message part).  
Regarding claim 10, ZTE discloses in a case that the network device receives the first uplink data without receiving the first preamble, the first indication information is used to instruct one of the followings: to make another transmission of the first message another time, wherein the retransmitted first message comprises the first preamble, or the retransmitted first message comprises the first preamble and the first uplink data; and not to make another transmission of the first message another time, to continue performing the first-type random access process (see page 2 section 2.2 [step 2, case 1] discloses UE to retransmit the message part to TRP; also see page 1 [last paragraph]).  
Regarding claim 11, ZTE discloses a terminal device, comprising a processor and a memory, wherein the memory is configured to store a computer program, and the processor is configured to invoke and run the computer program stored in the memory, to perform the method: transmitting, by a terminal device in a first-type random access process, a first message to a network device (see page 2 section 2.2 [step 1] UE transmitting Msg1 to TRP), the first-type random access being a 2-step random access channel (RACH) process (see page 3 fig. 2 [2-step RACH procedure in abnormal condition]), and, obtaining first indication information from the network device (see page 2 section 2.2 [step 2, case 1] UE receiving Msg2 from TRP), the first message comprising a first preamble and first uplink data (see page 2 section 2.2 [step 1] Msg1 includes the preamble and message part; also see fig. 1), the first indication information being used to indicate to the terminal device whether to make another transmission of at least one of the first preamble and the first uplink data to the network device (see page 2 section 2.2 [step 2, case 1] TRP will send request to UE to retransmit the message part); and determining, by the terminal device based on the first indication information, whether to make another transmission of at least one of the first preamble and the first uplink data (see page 2 section 2.2 [step 2, case 1] discloses UE to retransmit the message part to TRP; also see fig. 2 [2-step in abnormal condition] discloses Msg3; includes the message part).  
Regarding claim 12, 14-17, see above rejection claims 2, 4-7.
Regarding claim 18, ZTE discloses a network device, comprising a processor and a memory, wherein the memory is configured to store a computer program, and the processor is configured to invoke and run the computer program stored in the memory, to perform the method: receiving, by a network device in a first-type random access process, a first message transmitted by a terminal device (see page 2 section 2.2 [step 1] UE transmitting Msg1 to TRP), the first-type random access being a 2-step random access channel (RACH) process (see page 3 fig. 2 [2-step RACH procedure in abnormal condition]), the first message comprising a first preamble and first uplink data (see page 2 section 2.2 [step 1] Msg1 includes the preamble and message part; also see fig. 1); and transmitting, by the network device, a first indication information to the terminal device (see page 2 section 2.2 [step 2, case 1] UE receiving Msg2 from TRP); the first indication information being used to indicate to the terminal device whether to make another transmission of at least one of the first preamble and the first uplink data to the network (see page 2 section 2.2 [step 2, case 1] TRP will send request to UE to retransmit the message part).
Regarding claim 19-20, see above rejection claims 9-10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LITON MIAH/Primary Examiner, Art Unit 2642